Judgment and order affirmed, with costs. No opinion. Manning, Kelby and Young, JJ., concur; Kelly, P. J., and Kapper. J., dissent and vote to reverse the judgment and for a new trial upon the ground that plaintiff executor having introduced evidence of personal transactions between defendant and the deceased, relative to the execution and delivery of the check in question, it was error to refuse to allow the defendant to give her version of the transaction, and plaintiff having interrogated defendant as to the health of decedent after their return from the south, and from that date to his death, it was error to refuse to allow her to testify that during that period his mind was clear.